State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 23, 2016                     520609
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK ex rel. NAKIA
   CHANEY,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

DOMINIC DAGOSTINO, as Sheriff
   of Schenectady County,
                    Respondent.
________________________________


Calendar Date:   May 3, 2016

Before:   Lahtinen, J.P., Egan Jr., Devine, Mulvey and Aarons, JJ.

                               __________


     Nakia Chaney, Johnstown, appellant pro se.

      Christopher H. Gardner, County Attorney, Schenectady, for
respondent.

                               __________


      Appeal from a judgment of the Supreme Court (Kramer, J.),
entered February 9, 2015 in Schenectady County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 70, without a hearing.

      Supreme Court properly dismissed petitioner's application
for a writ of habeas corpus. The contentions raised by
petitioner, including those that are jurisdictional in nature,
could be raised upon direct appeal of his conviction or in a CPL
article 440 motion (see People ex rel. Williams v Cunningham, 106
AD3d 1303, 1304 [2013]; People ex rel. Backman v Walsh, 101 AD3d
1316, 1316 [2012], lv denied 20 NY3d 863 [2013]). As we find no
reason to depart from traditional orderly procedure, Supreme
Court's order denying petitioner's application will not be
                              -2-                  520609

disturbed (see People ex rel. Williams v Cunningham, 106 AD3d at
1304).

      Lahtinen, J.P., Egan Jr., Devine, Mulvey and Aarons, JJ.,
concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court